DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueno et al. [US 2014/0232505 A1.]
Ueno et al. discloses a common mode device [figures 1-2] comprising:
- a core structure having annular design and two holes [figure 1]; and
- a coil structure including a bifilar wire which includes two parallel leading wires wound about a first hole of the magnetic core and outside wall forming a first coil [32] then forming a second coil [31] between the first hole and a second hole of the magnetic core then forming a third coil [33] between the second hole and other outside wall of the magnetic core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art of figures 1-2 [AAPA] in view of Albach [US 6,657,529 B1.]
AAPA discloses common mode choke for eliminating an electrostatic interference, comprising a two-hole annular magnetic core and a winding wire wound around the two-hole magnetic core.
AAPA discloses the instant claimed invention except for the specific winding’s arrangement.
Albach discloses a magnetic device [figure 4] comprising:
- a magnetic core [30] having two holes; and
- a coil structure including a wiring wound about a first hole of the magnetic core and outside wall forming a first coil [32] then forming a second coil [31] between the first hole and a second hole of the magnetic core then forming a third coil [33] between the second hole and other outside wall of the magnetic core [note Albach discloses the first, second and third coils formed/connected in series.]
It would have been obvious at the time the invention was made to use the coils arrangement of Albach in AAPA for the purpose of facilitating manufacturing and improving magnetic flux/field desired.
Regarding claims 2-5, the specific anti/counter-clockwise or clockwise for the winding of the coils would have been an obvious design consideration for the purpose of facilitating manufacturing and/or
Regarding claim 8, Albach discloses the first, second and third coils having more than two turns of windings.
7, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. [US 2014/0232505 A1.]
Ueno et al. discloses a common mode device [figures 1-2] comprising:
- a core structure having annular design and two holes [figure 1]; and
- a coil structure including a bifilar wire which consists of a first leading wire and a second leading wire arranged in parallel, wherein leading wires wound about a first hole of the magnetic core and outside wall forming a first coil [32] then forming a second coil [31] between the first hole and a second hole of the magnetic core then forming a third coil [33] between the second hole and other outside wall of the magnetic core.
Ueno et al. inherently discloses the two parallel leading wires each including “A”/“a” ends and “B”/“b” ends.
The specific common mode currents flow through the coils [in/out] would have been an obvious design consideration based on the intended applications and/or environments uses.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argues that:
[1] Ueno fail to discloses “only one core member which has a first winding hole and a second winding hole”;
[2] Albach adopts E cores instead of the core member of the instant invention which has a first winding hole and a second winding hole; and
[3] There is no reason to combine the admitted prior art [AAPA] with Albach.

Regarding [1], applicant has not claimed, nor has Examiner considered, there is “only one core member which has a first winding hole and a second winding hole.”  Applicant merely claim, in claim 1, a common mode choke for eliminating an electrostatic interference, comprising a two-hole annular magnetic core and a winding wire: wherein a first winding hole and a second winding hole are provided on the two-hole annular magnetic core.
Regarding [2], the E cores structure of Albach including two separate holes for the windings.  Applicant has not precluded any E cores structure in claim 1.
Regarding [3], in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both AAPA and Albach discloses a two-hole core structure having windings wound about the core structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837